DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 15/733,260 application filed June 18, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims d are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and  20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 16, it is not clear what the percentage relates to or what the basis of the percentage is.  A possible basis for the former is a stoichiometric amount in which the latter basis is molar.  However, since the claim is not clear, the metes and bounds of the claimed invention cannot be determined.
Claims 20-23 recite the limitation "the treated smectite clay" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al (US 2013/0012376 A1).
Bartek et al discloses “a process to produce clay based modified catalyst substrates. In some embodiments, the process generally comprises the step of subjecting the clay to ion-exchange. In some embodiments, the ion-exchanged clays are modified by incorporating different divalent or trivalent metal cations. Suitable divalent cations include…Ca2+, Zn2+, Mg2+…, Ba2+, Sr2+ and Mn2+, wherein Ca2+, Mg2+ and Zn2+, are the most preferred. Examples of divalent metal compounds are inorganic salts (e.g., chloride, nitrate, or sulfate), organic salts (e.g., formate, acetate), oxides, hydroxides, carbonates, and hydroxy-carbonates of the divalent metal. Preferred divalent metal compounds do not leave undesired anions in the resulting compositions” [paragraph 0032; compare to the metal salts disclosed in page 8 of the instant specification: “[t]he bivalent cationic salt may, for example, be a nitrate, an acetate, a benzoate, a bicarbonate, a hydroxide, a halide, a sulphate, an azide, a carbonate, a chromate, a citrate, a phosphate, a formate, a molybdate, a nitrite, an oxalate, an oxide, a permanganate, a selenite or a tungstate. The bivalent cationic salt may, for example, be a nitrate, an acetate, a benzoate, a bicarbonate or a hydroxide. The bivalent cationic salt may, for example, be a nitrate”].  Bartek et al further discloses “[i]n some embodiments, the sodium bentonites (swelling bentonites) are ion exchanged with divalent and trivalent cations. Preferred ions are Ca, Mg, Zn, Ce or La” [paragraph 0033], wherein sodium bentonite corresponds to a smectite clay comprising monovalent cations.  The ion exchange takes place by “contacting the treated phyllosilicate with a suspension comprising metal ions to form a modified phyllosilicate” [paragraph 0008; see also paragraphs 0009, 0027, and claim 1].  While the disclosure of a suspension may be interpreted as an insoluble composition, it may also be interpreted as a supersaturated solution (indeed, this is how the requirement in if a person of skill in the art, reading the reference, would “at once envisage” the claimed arrangement or combination’” [Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254].  In the instant case, one of ordinary skill can at once envisage the divalent metal compound, calcium nitrate, which is more soluble in water (1212 g L-1 at 20o C) than the monovalent sodium nitrate compound (about 912 g L-1).  Note that calcium nitrate is not a chloride salt.  
With respect to claims 2 and 4, note that bentonite is comprised primarily of montmorillonite, which has the following formula: (Na,Ca)0.33(Al,Mg)2(Si4O10)(OH)2·nH2O.  Since montmorillonite contains magnesium (Mg) and calcium (Ca), it is obvious that bentonite comprises a mixture of monovalent and bivalent cations.
With respect to claim 6, since Bartek et al discloses “[p]referred divalent metal compounds do not leave undesired anions in the resulting compositions,” water would have been an obvious solvent for the supersaturated dispersion disclosed in the reference.  For example, a solvent such as methanol might leave methoxide anions, which are not desired (i.e., undesired).  However, hydroxide ions, which result from dissociation of water are desired (see list above).  Furthermore, the suspension discussed above corresponds to the recited slurry.
With respect to claim 7, see formula for montmorillonite above.
With respect to claim 13, while Bartek et al does not explicitly disclose the concentration of bentonite in the contacting step, since it is well known in the art that the cation exchange capacity (CEC) of bentonite is about 78 meq (100g)-1 and the CEC of a calcium nitrate suspension with a concentration greater than 0.836 g Ca(NO3)2 (g suspension)-1, which is about equivalent to 1212 g L-1 at 20o C, is about 10 meq (100g)-1. To balance the charges during ion exchange, the mass ratio of suspension to bentonite is 7.8, which yields a mixture comprising approximately 11.4 wt % bentonite and 88.6 wt % suspension. 

With respect to claim 17, since it is well known that the cation exchange capacity of bentonite may be about 78 meq (100g)-1, it is obvious that the suspension has a pH less than about 10 based on typical titration curves for bentonite.
With respect to claim 18, note that the 0.836 g Ca(NO3)2 (g suspension)-1 (which is about equivalent to 1212 g L-1 at 20o C), requires 1-0.836 g solvent, which is 0.164 g solvent (g suspension)-1 or 16.4 wt % solvent.
With respect to claims 20-23, note that a ratio equal to greater than about 20:80 includes infinity, which describes a bentonite with all the monovalent ions replaced with bivalent ions.  Such a bentonite would be non-swelling, which is desired for the catalyst of the reference.  Therefore, the recited requirements would have been obvious to one of ordinary skill in the art.
With respect to claim 24, the modified catalyst substrates of Bartek et al correspond to the smectite clay of the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 2016/0185608 A1), which discloses the cation exchange capacity of bentonite [see, e.g., paragraph 0058] and Grim in Clay Mineralogy (1968, 2nd edition, McGraw Hill, 596 pgs), which discloses titration curves (pH vs cation exchange capacity in meq (100g)-1) for bentonite in figures 7-4 & 7-6, which disclosure forms the basis, at least in part, for the obviousness of the rejection of instant claim 17.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
May 6, 2021